ORDER
Prior report: 107 Idaho 794, 693 P.2d 440.
The Court having entered an Order on June 18, 1985, 108 Idaho 715, 701 P.2d 663, recalling the REMITTITUR previously issued by this Court on January 2, 1985, and granting Appellants’ PETITION FOR REHEARING and counsel for the parties having filed a STIPULATION AND ORDER OF DISMISSAL on July 1, 1985; and the Court being fully advised; therefore, good cause appearing,
IT IS HEREBY ORDERED that counsel’s STIPULATION for dismissal of PETITION FOR REHEARING be, and hereby is, APPROVED.
IT IS FURTHER ORDERED that Appellants’ PETITION FOR REHEARING filed June 18, 1985, be, and hereby is, WITHDRAWN and the REMITTITUR shall reissue as of the date of this Order.